[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 16, 2008
                               No. 07-14900                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00246-CR-CLS-HGD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

KERI TYWARREN TARTT,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (July 16, 2008)

Before CARNES, BARKETT and COX, Circuit Judges.

PER CURIAM:

     Samuel R. Holmes, appointed counsel for Keri Tywarren Tartt, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Tartt’s conviction and sentence is AFFIRMED.